      Case 3:17-cv-00803-DPJ-RHW Document 33 Filed 12/17/18 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

MARY L. “NICKI” M. BOLAND                                                     PLAINTIFF

VS.                                       CIVIL ACTION NO. 3:17-CV-803-LG-RHW

MISSISSIPPI DEPARTMENT OF PUBLIC SAFETY                                     DEFENDANT

                   DEFENDANT’S REBUTTAL IN SUPPORT OF
                     MOTION FOR SUMMARY JUDGMENT

       The Mississippi Department of Public Safety (“DPS”), by and through counsel,

submits this Rebuttal in Support of its Motion for Summary Judgment, pursuant to

L.U.Civ.R. 7(b)(4), and would show unto the Court as follows:

1.     Legitimate, Nondiscriminatory Reasons

       In support of its motion for summary judgment, DPS pointed to the numerous reasons

cited by Commissioner Marshall Fisher for his decision to terminate the employment of

Boland.

       A.     Incident at the Capitol

       Boland shrugs off the incident where she admittedly told a judge that he did not know

what he was talking about in the middle of a legislative committee meeting. [28-1], Boland

Deposition, p. 81. However, this was not insignificant to Commissioner Fisher or DPS. In

fact, as a result of this incident, Commissioner Fisher issued a memo stating that no DPS

employee communicate with the legislature regarding DPS business without approval of their

Division Director. [28-1], pp. 79-80; Exhibit 2, Fisher Memo; Exhibit 3, Boland

Acknowledgment.
     Case 3:17-cv-00803-DPJ-RHW Document 33 Filed 12/17/18 Page 2 of 11




       B.     Judicial College Presentation

       Prior to the termination of Boland’s employment, Boland made a presentation at the

Mississippi Judicial College. Fisher Deposition, [28-2], p. 32. Former Supreme Court Justice

Bubba Pierce subsequently reached out to other counsel at DPS and asked that Boland not

be sent back to make other presentations. Id. As Fisher recalls it, Pierce characterized the

presentation as “something like . . . a disaster.” Id. Boland testified that she reached out to

Justice Pierce after her termination, and that he told her that it was “no big deal” and that

Boland “could have gone ahead and done” the next presentation. Boland Deposition, [28-1],

p. 83. In fact, Justice Pierce stated that Boland had received the lowest evaluation scores of

any speaker at the conference, and he specifically requested that someone else be sent instead

of Boland for the next presentation presentation. Exhibit 4, E-mail Exchange.

       Boland asserts in her response that nobody ever mentioned anything to her about there

being an issue with her presentation. However, after learning about the issue with the

presentation, Jim Younger withdrew permission for Boland to speak at a subsequent

conference. Younger Deposition, [31-4], p. 17; Exhibit 5, Younger E-mail to Boland. This

was one of the factors considered by Commissioner Fisher in terminating Boland’s

employment. [28-2], pp. 32-33.

       C.     Treatment of Rusty Fortenberry

       Commissioner Fisher also testified that former DPS Commissioner Rusty Fortenberry

told him that Boland had been “very confrontational” toward him in a DPS meeting and that

“he had never been treated that way before anywhere at any time, and he was not happy about
     Case 3:17-cv-00803-DPJ-RHW Document 33 Filed 12/17/18 Page 3 of 11




it.” Fisher Deposition, [28-2], p. 41. Regardless of Boland’s recollection of what occurred

in the meeting, this is what was reported directly to Commissioner Fisher by former

Commissioner Fortenberry.

       Boland asserts in her response that DPS is procedurally prohibited from asking for

summary judgment on Boland’s claim that she was discriminated against because she is a

white female. However, DPS requested in its motion “summary judgment as to all claims

against it herein, and for an Order dismissing the Plaintiff’s Complaint with prejudice.” [28],

p. 2. Furthermore, even if the Court finds that Boland is a member of three protected groups,

the arguments and analysis offered by DPS in support of summary judgment apply to all

three. DPS has offered legitimate, nondiscriminatory reasons for the termination of Boland’s

employment. Boland has been unable to demonstrate that these reasons are pretextual.

Summary judgment in favor of DPS is appropriate as to all claims of discrimination asserted

by Boland.1

2.     Ray Sims

       It is Boland’s intention to make Ray Sims the villain of her story. Her brief begins

speaking of Ray by opining that it was “obvious . . . that Ray Sims only wanted blacks

working for him at PSP.2 ” [32], p. 5. Asked in her deposition what led her to this conclusion,


       1
          A second lawsuit has now been filed by Boland in the Southern District regarding the
termination of her employment. Boland v. Fisher, et al., 3:18-cv-718-DPJ-FKB. In her new
complaint, Boland asserts that she was fired, not due to gender or race discrimination, but in
retaliation for her exercising her First Amendment rights in the meeting with NHTSA
representative Sam Sinclair. Id. This is inconsistent with Boland’s position in the instant matter
that she “was fired because of Ray Sims’ animus against white females.” [32], p. 14.
       2
           PSP stands for Public Safety Planning.
     Case 3:17-cv-00803-DPJ-RHW Document 33 Filed 12/17/18 Page 4 of 11




Boland stated that “[i]t was just his attitude in general.” [28-1], p. 36. When asked if she

could give any examples, Boland responded, “No. He fired four white women.” Id. Ray Sims

was asked in his deposition about the other four white women at PSP who have been

terminated by DPS since Ray became the director of PSP. He provided information regarding

the circumstances of each termination.

       Boland asserts in her brief that “Ray Sims would talk abusively to the white women

working under him.” [32], p. 5. This statement is not supported by the evidence cited by

Boland. In her deposition, when asked for factual information to support her allegation that

Sims “fired” the other white women because they are white women, Boland simply stated,

“[t]he way I heard him talk to women, the things he said to me about white women.” [28-1],

p. 47. When asked to clarify what she meant by “the way he talked to white women,” Boland

testified that “Ray thought he knew more than everybody else and was not willing to take

their suggestions and their expertise and their knowledge.” [28-1], p. 48.

       a.     Penny Corn

       Penny Corn’s employment with DPS was terminated by former Commissioner Albert

Santa Cruz. Ray Sims Deposition [31-10], p. 7; Penny Corn Deposition, [31-11], pp. 10-11.

When asked why Corn was terminated, Sims testified as follows: “Well, I can only tell you

what I turned in. I turned in a statement that she was recording me, and she also told Brenda

Thames that she was recording me, and so I turned that over to the commissioner.” [31-10],

p. 7. Corn did not testify that the termination of her employment had anything to do with her

race or her gender. [31-11]. Nobody other than Boland herself has made that assertion. In
     Case 3:17-cv-00803-DPJ-RHW Document 33 Filed 12/17/18 Page 5 of 11




fact, as noted by Boland, Corn filed a lawsuit against DPS, former Commissioner Santa Cruz

and Commissioner Fisher challenging the termination of her employment. [31-14]. While

Commissioner Santa Cruz is sued in his individual capacity pursuant to 42 U.S.C. §1983,

Ray Sims is not named as a defendant. Id. There is absolutely no mention of race or gender

as a motivating factor for termination in Corn’s lawsuit. Id.

       b.     Twyla Jennings

       Former Commissioner Santa Cruz terminated the employment of Twyla Jennings upon

Ray Sims’ recommendation. Sims Deposition, [31-10], p. 12. Asked why Corn was

terminated, Sims testified as follows:

       Mismanaging grants. She tried to push through two reimbursements without proper
       documentation. She also had UMC start a grant without application on file, and she
       gave them a grant agreement. UMC sent the documentation – the e-mail and the text
       message – showing that she gave them authority to start. Our policy states that you
       cannot begin a grant unless you have an application on file first and then a grant
       agreement.

       Also, she tried to supplant one of the grants with – the IT grants with Brian Jones
       from NHTSA and terminated the – told them that we could not do it. So what happens
       with that situation is if a grant is 100,000 or more, we have to send it to NHTSA for
       approval, so she tried it twice. Brian Jones rejected it and said this would be
       supplanting if you allow the grant. So what she did was she lowered the grant to like,
       I think, 80-something, and that way it wouldn't have to go to NHTSA. We're on high
       risk, so anything over 100,000 has to go to NHTSA, so she tried to push that through.

       Helen approached her -- Helen Porter approached her about it, and she said that she
       – she did an e-mail, and she said, you know, for me to approve this; Brian Jones has
       denied it twice. This would be supplanting.

       And so that was – that was another issue that she did. So it was several
       mismanagement of grants. And we had just had the state auditors in that office
       complaining about us doing those type of things, so it was mismanagement.

Sims Deposition, [31-10], pp. 10-12.
     Case 3:17-cv-00803-DPJ-RHW Document 33 Filed 12/17/18 Page 6 of 11




       Jennings is also a plaintiff in the lawsuit mentioned above against DPS, former

Commissioner Santa Cruz and Commissioner Fisher. [31-14]. Corn and Jennings are

represented by able counsel in that matter and advance various theories of recovery in their

lawsuit. [31-14]. However, their complaint makes no mention whatsoever of Ray Sims or

any allegation that their termination was motivated, in whole or in part, by race, gender or

a combination of those traits. Id.

       c.     Virginia Stubbs

       The employment of Virginia Stubbs was terminated after Stubbs’ white female

supervisor reported that she felt threatened by comments that Stubbs had made regarding a

gun, and that she felt that Stubbs “threatened her with a gun.” Sims Deposition, [31-10], p.

14. Even then, Ray Sims did not recommend that Virginia Stubbs’ employment be

terminated. Id, p. 14. In fact, he recommended that she receive some counseling following

the events described above.

       Asked how Ray Sims treated white females differently than he treated black females,

Stubbs testified as follows:

       Well, I mean, he just, you know, goes all out, you know, and does what they ask him
       to do, you know; and then we would try to talk to him, you know, and he would,
       “Well, I'll think about it,” and, you know, it never come to anything. You know, he
       doesn't listen to our decisions.

Stubbs Deposition, [31-16], pp. 9-10. Stubbs said that she believed that race played a part

in her termination, “[b]ecause, I mean, they just wanted their race in there.” Id., p. 10.
     Case 3:17-cv-00803-DPJ-RHW Document 33 Filed 12/17/18 Page 7 of 11




       d.     Mary Lukens

       When asked about why Lukens’ employment was terminated, Sims responded as

follows:

       Her director sent a recommendation to us about her not doing any of her work. She
       stopped coming to work. She wasn't going out and monitoring her facilities. These
       facilities have to be reported to the legislature every quarter, and she wasn't doing any
       of her work at all. She just stopped.

[31-10], p. 16. Lukens testified that she felt that Ray Sims harassed her. When asked to state

specifically how Sims harassed her, Lukens testified that he would “nitpick” her work and

was “picky” when she asked for time off. [31-18], p. 13.

       Ray Sims has served as Executive Director of PSP in August 2016, initially in an

interim capacity and then later in a permanent capacity. See Exhibit 1, Declaration of Sims.

Since Sims has been Executive Director, there have been eight (8) people who have either

been terminated or subjected to a forced resignation. Id. Five of those individuals are white

women, two are black women and one is a white man. Id.

       None of the testimony or evidence offered by Boland in opposition to summary

judgment is sufficient to lead a jury to reasonably believe that Ray Sims was biased against

Boland because she is white, or a woman or a white woman. Of course, it was not Sims’

decision to terminate Boland’s employment. Rather, it was the decision of Commissioner

Marshall Fisher. Fisher Deposition, [28-2], p. 7. Sims never recommended that Boland’s

employment be terminated. Sims Deposition, [31-10], p. 18. He did provide information to

Fisher regarding Boland’s confrontation with Sam Sinclair from NHTSA. [28-2], pp. 9-10.

However, as Fisher testified, this was only one of many events/factors considered by Fisher,
     Case 3:17-cv-00803-DPJ-RHW Document 33 Filed 12/17/18 Page 8 of 11




from several different sources, when contemplating the termination of Boland’s employment.

3.     Disparate Pay Claim

       The Complaint in this matter, as amended, only seeks relief pursuant to Title VII of

the Civil Rights Act of 1964. [14], p. 2. In her response to the pending motion for summary

judgment, Boland for the very first time in this lawsuit mentions the Equal Pay Act. The Fifth

Circuit has held that “[a] claim which is not raised in the complaint but, rather, is raised only

in response to a motion for summary judgment is not properly before the court.” Cutrera v.

Bd. of Supervisors of La. State Univ., 429 F. 3d 108, 113 (5th Cir. 2005) (citing Fisher v.

Metro. Life Ins. Co., 895 F. 2d 1073, 1078 (5th Cir. 1990)). Plaintiff asserts that “facts must

be pled, not legal thories.” [32], p. 29. However, a plaintiff “may not defeat summary

judgment on the basis of a theory found nowhere in their complaint.” Johnson v. Thibodaux

City, 2018 WL 1804756, at *6-7 (5th Cir. 2018) (emphasis added).3

       Boland’s disparate pay claim is without merit regardless of the theory of recovery

asserted. As noted in the initial brief of DPS, Boland was actually hired at a salary

significantly higher than that of Robert Coleman, the more experienced white male attorney

that she replaced. Boland incredulously asks this Court to disregard this glaring dagger to the

heart of her disparate pay claim, opining that Coleman was hired twenty years earlier than

she was and that “their was obviously a different pay scale in the department” at the time of

       3
        Boland’s counsel has been unsuccessful in such efforts on numerous occasions
previously. Wong v. Lighthouse Point, LLC, 2017 WL 6028356, at *5 (N.D. Miss. 2017); Knox v.
PHC-Cleveland, Inc., 24 F. Supp. 3d 584, 591 (N.D. Miss. 2014); Mitchell v. City of Tupelo,
Miss., 2014 WL 4545764, at *3 (N.D. Miss. 2014); Weems v. Lauderdale Cty. Sch. Dist., 2013
WL 5797329, at *12 (S.D. Miss. 2013); Linzy v. Sara Lee Corp., 2012 WL 1190907, at *3 (N.D.
Miss. 2012); McNairy v. Chickasaw Cty., Miss., 2010 WL 2802074, at *7 (N.D. Miss. 2010).
     Case 3:17-cv-00803-DPJ-RHW Document 33 Filed 12/17/18 Page 9 of 11




Coleman’s hiring. [32], p. 33. There is absolutely no evidence that there was a “different pay

scale,” in the department when Coleman was hired. Even if there were evidence of such,

there is no evidence that Coleman’s salary was capped based upon his initial salary. Frankly,

such an implication is ludicrous. Jim Younger began his employment with DPS in 1993, four

years prior to Coleman. Exhibit 6, pp. 1, 6. Yet Younger was making the highest salary of any

DPS attorney. Exhibit 6. Boland herself received a $7,500 raise within her first year of

employment at DPS. Boland Deposition [28-1], pp. 19-20.

       Boland also asks the Court to ignore the fact that DPS paid two white female attorneys

more than it was paying Jay Eads, a white male. Shannon Jones was hired on April 1, 2017,

a few weeks prior to the termination of Boland’s employment. [28-6]. Her starting salary was

$106,000. Id. Lora Hunter was hired to replace Jay Eads. Id. Her starting salary was $95,000.

Id. Both of these attorneys held the job title of “Attorney, Senior.” Exhibit 6, pp. 2, 5. This

is the “exact job title” held by of Boland, Trae Sims, Jay Eads and all other attorneys at DPS,

which Boland notes as a factor to be considered. [32], p. 31; Exhibit 6.

       Boland asserts that she was doing “substantially similar work” as Younger, Sims and

Eads and that Jones and Hunter were “not in the same situation as Boland.” [32], pp. 31-32.

None of the attorneys were in the “same situation.” The chart submitted by Boland in support

of her response reflects that she was performing different types of work than were Sims, Eads

and Younger. [31-20].4 DPS does not pay all of its attorneys the same salary, but it is clear


       4
        The chart predates the employment of both Jones and Hunter. Hunter assumed the duties
that Boland was handling after Jay Eads left DPS. Deposition of Boland [28-1], p. 46;
Declaration of Shannon Jones [28-6].
    Case 3:17-cv-00803-DPJ-RHW Document 33 Filed 12/17/18 Page 10 of 11




from the undisputed evidence in this matter, as discussed above and in the initial brief of

DPS, that the salaries paid to DPS attorneys are not based upon those attorneys’ gender, race

or any combination of those factors. Plaintiff’s disparate pay claim, whether under Title VII

or the Equal Pay Act (barred), must therefore fail.

                                        Conclusion

       For the reasons set forth in the initial memorandum brief and this rebuttal in support

of summary judgment, all claims advanced by Boland in this matter should be dismissed with

prejudice.

       Respectfully submitted this the 17th day of December, 2018.

                                           MISSISSIPPI DEPARTMENT OF PUBLIC
                                           SAFETY, Defendant

                                           BY: ATTORNEY GENERAL JIM HOOD

                                           BY: /s/ Benny M. May
                                              BENNY M. MAY (MSB #100108)
Office of the Attorney General
Civil Litigation Division
Post Office Box 220
Jackson, Mississippi 39205
Email: bemay@ago.state.ms.us
Telephone: (601) 359-3680
Facsimile: (601) 359-2003
    Case 3:17-cv-00803-DPJ-RHW Document 33 Filed 12/17/18 Page 11 of 11




                              CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that I have electronically filed the foregoing with

the Clerk of the Court using the ECF system, which will automatically send notice to any/all

counsel of record in this matter.

       This the 17th day of December, 2018.

                                                            /s/ Benny M. May
